DETAILED ACTION

Claims 1-2, 4-9, and 17-20 are under consideration.  
Claim 1 has been amended to limit the pH.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 

Claims 1, 5-7, 9  and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2006/0204632 (BARRETT) in view of FONTANA, Water Activity’s Role in Food Safety and Quality, FOOD SAFETY Magazine, 2001   accessed at https://www.foodsafetymagazine.com/magazine-archive1/februarymarch-2001/water-activitye28099s-role-in-food-safety-and-quality/ and BAO et al, Physical Properties of Octenyl Succinic Anhydride Modified, J. Agric. Food Chem. 2003, 51, 2283-2287 (BAO). 

Claim 1 recites a concentrated liquid human milk fortifier comprising from 5% to 50% by weight protein, on a dry weight basis, wherein at least 75% by weight of the protein is hydrolyzed casein having a degree of hydrolysis of at least 20%: and a stabilizer system comprising an octenyl succinic anhydride modified starch: wherein the concentrated liquid human milk fortifier has a solids content of greater than 50% by weight; wherein the concentrated liquid human milk fortifier has a water activity of less than 0.90; and wherein the concentrated liquid human milk fortifier has a caloric density of 1.25 kcal/ml to 5 kcal/ml.  The pH is 4.6 to 6.5. 
As to claim 1, BARRETT relates to concentrated, liquid, human milk fortifier composition [0015].   The composition contains 15 to 45% of protein [0029]. This falls within the claimed amount of 5 to 50%.  In 0030], it is taught that the requisite protein concentration is a blend of casein and whey 
BARRETT teaches that “up to” 100% of the protein may be hydrolyzed [0032]. This encompasses the claimed limitation that the protein is extensively hydrolyzed casein having a degree of hydrolysis of at least 20%. 
In [0053], it is taught that the human milk fortifier is formulated as a concentrated liquid having a caloric density of at least about 1.25 kcal/ml (37 kcal/fl oz).  This encompasses the claimed amount of 1.25 kcal/ml to 5 kcal/ml.
BARRETT does not disclose solids content of the fortifier in terms a % by weight but does teach that that the amount or volume of concentrated liquid in each unit dose package includes those embodiments in which the package contains an amount suitable to prepare an infants' next feeding. These unit dose packages typically contain sufficient concentrate to provide from about 0.5 g to about 10 g of fortifier solids [0055].  In [0067], it is taught that the liquid concentrate may be added directly to every feeding or to a sufficient number of feedings (e.g., once or twice daily) to provide optimal nutrition in view of the particular nutritional needs of the infant. It would have been obvious to vary the amount of solids based on amount of solids that needs to be administered each day and how the solids are administered (e.g., one feeding of throughout the day). 
BARRETT does not teach the water activity. 
FONTANA teaches that that few intrinsic properties are as important as water activity and pH in predicting the survival of microorganisms in a food product. Water activity, not water content, determines the lower limit of available water for microbial growth. The lowest aw at which the vast majority of food spoilage bacteria will grow is about 0.90. Staphylococcus aureus under anaerobic conditions is inhibited at an aw of 0.91, but aerobically the level is 0.86. The aw for mold and yeast growth is about 0.61 with the lower limit for growth of mycotoxigenic molds at 0.78 aw.  Table 1 lists the 
 As to pH, FONTANA teaches that potentially hazardous food does not include items with water activity values of 0.85 or less, food a pH level of 4.6 or less (i..e, touching on the claimed invention), food un unopened hermetically sealed containers (see pg. 3, fourth paragraph). 
As FONTANA teaches that water activity and low pH are both can be used to prevent the spoilage of foods. It would have been obvious to vary the two to prevent spoilage of food products.    Indeed, these are fundamental concepts used in food chemistry to prevent spoilage of food. 
It would have been obvious to one skilled in the art to use a water activity below 0.9 and pH as claimed in BARRET, as FONTANA teaches that the food spoilage can be inhibited at a water activity below 0.9 and pH 4.6 or less.
BARRETT is cited for the reasons noted above but silent as to using octenyl succinic anhydride. 
BARRETT does not disclose or suggest the use of octenyl succinic anhydride. 
BAO teaches that the modification of starch with octenyl succinic anhydride waxy potato starch was invented in 1953. The starch derivative is prepared by a standard esterification reaction in which cyclic dicarboxylic acid anhydride and starch are suspended in water and mixed under alkaline conditions. The modified starch was reported to be an effective emulsifier due to the addition of dual functional hydrophilic and hydrophobic groups. Starch octenyl succinate derivatives are used in a variety of oil-in-water emulsions, in some water-in-oil systems, and in pharmaceutical and industrial areas, especially in food production, due to its good filming properties and excellent emulsion-stabilizing properties.  Potato starch has a higher cool paste viscosity relative to native starch and is a good emulsifier (abstract).  
In this regard, it would have been obvious to one skilled in the art to incorporate octenyl succinic anhydride into the formula of BARRETT and FONTANA, as BAO teaches that it is a good emulsifier.    
As to the pH,  differences in pH, concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v.Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 

Claim 5 recites that the fortifier has a pH of from 4.6 to 5.2.  As to pH, FONTANA teaches that potentially hazardous food does not include items with water activity values of 0.85 or less, food a pH 
It would have been obvious to one skilled in the art to use a pH as claimed in BARRET, as FONTANA teaches that the food spoilage can be inhibited at a pH 4.6 or less.

Claim 6 recites that the composition further comprises carbohydrates [0037], fat [0043], vitamins, and minerals. 
BARRETT teaches that the composition does contain carbohydrate, fat and vitamins/minerals [0047]. 

Claim 7 the concentrated liquid human milk fortifier comprises from 20% to 40% by weight protein. 
BARRETT teaches that the composition contains 15 to 45% of protein [0029]. 

Claim 9 recites that the stabilizer system consists of an octenyl succinic anhydride modified potato starch.  
BARRET is silent as to the stabilizer ingredients as claimed. 
BAO teaches that the modification of starch with octenyl succinic anhydride waxy potato starch was invented in 1953. The starch derivative is prepared by a standard esterification reaction in which cyclic dicarboxylic acid anhydride and starch are suspended in water and mixed under alkaline conditions. The modified starch was reported to be an effective emulsifier due to the addition of dual functional hydrophilic and hydrophobic groups. Starch octenyl succinate derivatives are used in a variety of oil-in-water emulsions, in some water-in-oil systems, and in pharmaceutical and industrial areas, especially in food production, due to its good filming properties and excellent emulsion-stabilizing 

Claim 18 recites that the fortifier has a caloric density of from about 1.3 kcal/ml to about 5 kcal/ml.  In [0053], BARRETT teaches that the human milk fortifier is formulated as a concentrated liquid having a caloric density of at least about 1.25 kcal/ml (37 kcal/fl oz).  This encompasses the claimed amount of 1.3 kcal/ml to 5 kcal/ml.

Claim 19 recites that the fortifier includes a non-reducing carbohydrate, and the non-reducing carbohydrate comprises from about 10% to 100% by weight of the total carbohydrate in the fortifier. BARRETT teaches in [0037] that the carbohydrate component comprises a mono- and/or disaccharide such that at least about 50%, including from about 80% to 100%, and also including 100%, of the mono- and/or disaccharide is a non-reducing carbohydrate.
Claim 20 recites that the fortifier is aseptically packaged weight basis. BARRETT teaches in Example 2 aseptically fills the final product [0090]. 

Claim 2 and 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over BARRETT, FONTANA and BAO, as applied to claims 1, 5-7, 9  and 18-20 above, and further in view of United States Patent Application Publication No. 2010/0104696 (BANAVARA).
BARRETT is cited for the reasons noted above but silent as to adding probiotics to a fortifier. 
Claims 2 and 4 recite that probiotics are present in an amount of 103 to 1011
BANAVARA teaches in [0065] and [0066] that probiotics can be added to a fortifier and exert beneficial effects on the health.  The probiotic may vary from 104 to about 1010 cfu per kg of body weight per day. 
It would have been obvious to one skilled in the art to add a probiotic to the product of BARRETT, FONTANA and BAO, as BANAVARA teaches that probiotics can be added to a fortifier and exert beneficial effects on the health of the subject.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over BARRETT, FONTANA and BAO, as applied to claims 1, 5-7, 9  and 18-20 above, and further in view of United States Patent Application Publication No. 2009/0017186 (HENAULT) and United States Patent No. 5,597,604 (CHALUPA).
Claim 8 recites that the stabilizer comprises an octenyl succinic anhydride modified corn starch and a low acyl gellan gum, wherein the octenyl succinic anhydride modified corn starch is present in an amount of from about 0.1% to about 3.5% by weight of the fortifier, and wherein the low acyl gellan gum is present in an amount of from greater than 125 ppm to about 800 ppm. 
The above-identified references as silent as to the use of octenyl succinic anhydride modified corn starch and a low acyl gellan gum.
HENAULT teaches that octenyl succinic anhydride modified corn starch can be added as thickener/texture modifier in food products [0046] and pg. 8, Table 6. The starch is treated with a hydrophobic derivative, in another with an alkenyl succinic anhydride, and in yet another, with an octenyl succinic anhydride [0026]. In yet a further embodiment the source can be corn [0012]. 
It would have been obvious to modify the above-identified references to incorporate an octenyl succinic anhydride modified corn starch, as HENAULT teaches that it serves as a thickener/texture modifier for beverages. 
CHALUPA teaches that gellan gum in amount of 0.01 to 0.15% can be used to thicken gums (col. 2, lines 20-30 and col. 7, lines 10-17). 
It would have been obvious to modify the above-identified references with CHALUPA, as CHALUPA teaches that low acyl gellan gum can be used to thicken beverages.
Thus, both ZHAO and CHALUPA teach the use of octenyl succinic anhydride modified corn starch and a low acyl gellan gum, respectively, as thickeners for food products.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 



Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over BARRETT and FONTANA and BAO, as applied to claims 1, 5-7, 9  and 18-20 above, and further in view of Halken et al, Comparison of a partially hydrolyzed infant formula with two extensively hydrolyzed formulas for allergy prevention: a prospective, randomized study, Pediatr Allergy Immunol. 2000 Aug;11(3):149-61 (abstract) (HALKEN).
While one skilled in the art would be motivated to use hydrolyzed casein upon reviewing BARRETT, the references do not disclose that the protein is 100% hydrolyzed casein. 
HALKEN teaches that it is desirable to use hydrolyzed casein because it is a hypoallergenic protein (abstract).  
Thus, it would have been obvious to one skilled in the art to use hydrolyzed protein in the product of BARRETT, BAO and FONTANA for allergy prevention purposes, as taught by HALKEN.


Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive. 
The rejections under 35 USC 112 are withdrawn in view of applicant’s arguments. 
The applicant argues that in paragraph [0016]  that the present invention has unexpectedly found that stable, concentrated liquid human milk fortifiers can advantageously be prepared with a low water activity level, for example a water activity of less than 0.90, and a low pH level, for example a pH within the range of 4.6 to 6.5, which can reduce or even inhibit bacterial growth in the concentrated liquid human milk fortifier, while also providing an environment that hinders the growth of probiotic bacteria while maintaining its viability. 
However, as noted above, FONTANA in Table 1 lists the water activity limits for growth of microorganisms significant to public health and examples of foods in those ranges (pg. 2, first full paragraph).  As to pH, FONTANA teaches that potentially hazardous food does not include items with water activity values of 0.85 or less, food a pH level of 4.6 or less (i..e, touching on the claimed invention), food un unopened hermetically sealed containers (see pg. 3, fourth paragraph). 
As FONTANA teaches that water activity and low pH are both can be used to prevent the spoilage of foods. It would have been obvious to vary the two to prevent spoilage of food products.    Indeed, these are fundamental concepts used in food chemistry to prevent spoilage of food. 
The applicant also argues that the proposed combination of references do not teach or suggest a stable, concentrated liquid human milk fortifier having the presently claimed combination of low water activity and low pH, which reduces or even inhibits bacterial growth therein and promotes improved product consistency. Additionally, the applicant argues that BARRETT is the only disclosure regarding the pH of the final human milk fortifier of Barrett is found in Example 1 and Example 2.
However, as to pH, FONTANA teaches that potentially hazardous food does not include items with water activity values of 0.85 or less, food a pH level of 4.6 or less, food un unopened hermetically sealed containers (see pg. 3, fourth paragraph). 
The applicant also argues that BARRETT does not appreciate that the combination of low water activity and low pH as presently claimed synergistically reduce bacterial growth and promote improved product consistency. 
However, there is no evidence to suggest that this is an unexpected relationship in view of FONTANA.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799